                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:18-CV-155-RJC-DCK

 EQUAL EMPLOYMENT OPPORTUNITY                            )
 COMMISSION,                                             )
                                                         )
                 Plaintiff,                              )
                                                         )
     v.                                                  )      ORDER
                                                         )
 SPENCER GIFTS, LLC,                                     )
                                                         )
                 Defendant.                              )
                                                         )

          THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion To Stay

Proceeding to Pursue Settlement” (Document No. 20) filed June 6, 2019. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting consent

of the parties, the undersigned will grant the motion, with modification.

          IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion To Stay Proceeding to

Pursue Settlement” (Document No. 20) is GRANTED, with modification.

          IT IS FURTHER ORDERED that this matter is STAYED until August 15, 2019. On or

before August 15, 2019, the parties shall file a Notice of Settlement or a Status Report that includes

proposed revised case deadlines.

          SO ORDERED.



                                         Signed: June 6, 2019
